Citation Nr: 1743873	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from September 1954 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  

Upon review of the Veteran's claim, it is the determination of the Board that the claim must be remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran is further action is required. 
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).   


REMAND

The Veteran has come before the VA asking that service connection be granted for sleep apnea.  He claims that the condition is the result of his service, although he has not specified as to how his service caused or resulted in the development of his sleep apnea.  Nevertheless, the Veteran's accredited service representative who has endorsed the Veteran's claim and has averred that the Veteran's service medical records are incomplete.  Because the Veteran's claim has been denied, in part, because his service medical records did not show a diagnosis of or treatment for or the existence of prodromas of sleep apnea, the Board believes that it must remand the claim so that an attempt may be made to obtain any missing records.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and ask that he try to identify all sources of medical treatment received since the Veteran left the US Army, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Of particular interest are any records that may show that the Veteran was treated for snoring or the prodromas of sleep apnea, to include all records from the International Institute of Sleep.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2016).

2.  The AOJ should contact the National Personnel Records Center (NPRC) and discover whether it has any additional medical documents of the Veteran to include any Reports of Medical History or Reports of Medical Examinations.  The AOJ should ask NPRC to treat the Veteran's claim as though it was a fire-related file and NPRC should examine the AGO (Army Surgeon General Office) punch cards to see if there is any data on the Veteran in those files.  Any information obtained from this inquiry should be included in the claims folder for review.  If the NPRC responds negatively so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2016).

3.  Only after all of the service member's medical records and any missing post-service medical records have been obtained and included in the claims folder, the AOJ should arrange for the Veteran's medical records to be reviewed by a medical doctor.  The purpose of the review is to gain insight into the cause or etiology of the Veteran's current sleep apnea.  The claims folder and a copy of this remand are to be made available to the reviewer prior to the review.  The doctor should be requested to review the claims folder and state that this has been accomplished in the medical report.  

The medical examiner is asked to express an opinion as to whether the Veteran's purported disability was at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service or to a nonservice-connected disability.  The doctor must provide complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  

The medical examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the doctor is unable to provide the requested opinion without resorting to speculation, the doctor/reviewer must provide an explanation for the basis of that determination.  For example, does the doctor lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified doctor should provide an opinion and/or the additional testing should be accomplished.  If the doctor cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical doctor must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  Again, in the doctor's report, the doctor must specifically discuss the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the claimed disorder is not service-related, the reviewer must explain in detail the reasoning behind this determination.

The results proffered by the doctor must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2016) and Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and the Veteran's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




